996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Timothy HEALY, Plaintiff-Appellant,v.UNITED STATES MARSHAL'S SERVICE, Defendant-Appellee.
No. 93-6492.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-507-AM)
Michael Timothy Healy, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Michael Timothy Healy appeals from the district court's order that denied his motion for injunctive relief.*  Healy has been released from prison after serving his sentence.  We therefore dismiss his appeal as moot.   See Williams v. Griffin, 952 F.2d 820 (4th Cir. 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that Healy's appeal can be construed as challenging the denial of a temporary restraining order, that appeal is interlocutory.   See Virginia v. Tenneco, Inc., 538 F.2d 1026 (4th Cir. 1976)